56 F.3d 73
75 A.F.T.R.2d 95-2222
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Marko PORTER, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 95-70048.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 18, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Marko Porter appeals pro se the tax court's grant of judgment on the pleadings for the government in Porter's petition for redetermination of federal income tax deficiencies for the 1990 and 1991 tax years.  We have jurisdiction pursuant to 26 U.S.C. Sec. 7482, and we affirm.


3
Porter contends that the compensation he received from his employers is not taxable since he did not receive any "wages" within the meaning of the Internal Revenue Code, because the Code fails to consider the fair market value of the basis in his labor as a gift from his creator, and Porter can show that his basis in his labor is equal to the amount of compensation he received.  The tax court properly rejected this frivolous contention.  See Carter v. Commissioner, 784 F.2d 1006, 1009 (9th Cir. 1986); Olson v. United States, 760 F.2d 1003, 1005 (9th Cir. 1985).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3